In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Pointe Coupee, 18th Judicial District Court Div. A, No. 65,366F; to the Court of Appeal, First Circuit, No. 00 KW 2341.
Granted. The ruling of the court of appeal releasing the defendant from custody and relieving the defendant of his bail obligation is vacated and set aside. Defense counsel acquiesced to the October 23, 2000 trial date which was beyond the statutory time delays for a speedy trial provided in La. Code, Crim. Proc. Ann. art. 701(D). The ruling of the trial court deny*660ing the defendant’s motion to be released is reinstated. Stay recalled.